FIRST INCREMENTAL FACILITY AMENDMENT TO CREDIT AGREEMENT Dated as of February 1, 2016 among CACI INTERNATIONAL INC,as the Borrower,THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,as the Guarantors,BANK OF AMERICA, N.A.,as Administrative Agent, Swing Line Lender and L/C Issuer, and THE OTHER LENDERS PARTY HERETO Arranged By: MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. Morgan Securities LLC, PNC Capital Markets LLC, Royal Bank of Canada, SunTrust Robinson Humphrey, Inc., Wells Fargo Securities, LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Fifth Third Bank, as Joint Lead Arrangers and Joint Bookrunners FIRST INCREMENTAL FACILITY AMENDMENT
